BABHABD, P. J.
The complaint states that the plaintiff was the owner of section A of a farm of land in Westchester county called the ‘Wetherby Farm” in a partition map on file in the Westchester county clerk’s office; that she was also the owner of another part of said section A, which was subject to a life estate of the mother of plaintiff; that this life estate was held by one Bust, as trustee, for the plaintiff’s mother; that she agreed to convey the life estate to the plaintiff, which was done under an agreement between the plaintiff, her mother, and the trustee that the plaintiff should convey the first part of section A above named to Bust, to hold in trust during the life of the mother as security against any claim she might make on account of her life in the parcel in which she had a life estate, and which she requested Bust to convey to the plaintiff. This deed given by plaintiff to Bust was to have no effect after the life estate fell in, but was then to revert to plaintiff. The mother is dead, and the plaintiff seeks to have her title established in the piece given to Bust, trustee, by her. All the heirs at law of the plaintiff’s mother are made parties. The complaint makes John A. Morris a party defendant under the statute, alleging that he has or claims to have some interest in the property. Morris was properly made a party. The action is one in equity to set aside a deed given as security to a trustee against a possible claim to be made by his beneficiary, because he, the trustee, had conveyed away his life estate at her request, without any consideration. The heirs at law and all persons who <4aim under the deed to the trustee are properly made parties. The question has recently been considered by the court of appals in Townsend v. Bogert, 126 N. Y. 370, 27 N. E. Rep. 555. The court held in that case that an averment that certain parties “claim some right, title, or interest in said premises, the exact nature of which is unknown to the plaintiff, and which is a cloud upon the title to *499said premises,” was a sufficient statement of a cause of action upon a demurrer. The order and judgment should therefore be affirmed, with costs. All concur.